People v Stabler (2017 NY Slip Op 06481)





People v Stabler


2017 NY Slip Op 06481


Decided on September 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 14, 2017

[*1]THE PEOPLE OF THE STATE OF NEW YORK,
vMARY E. STABLER, Appellant.

Calendar Date: August 24, 2017

Before: McCarthy, J.P., Garry, Rose, Devine and Clark, JJ.


Susan Patnode, Rural Law Center of New York, Castleton (Cynthia Feathers of counsel), for appellant.
John M. Muehl, District Attorney, Cooperstown (Michael F. Getman of counsel), for respondent.

Garry, J.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Otsego County (Burns, J.), rendered April 24, 2015, which denied defendant's motion pursuant to CPL 410.90 for termination of a sentence of probation.
In 2011, defendant pleaded guilty to criminal sale of a controlled substance in the fifth degree, waived her right to appeal and was sentenced, in accordance with her plea agreement, to five years of probation. In January 2015, defendant subsequently moved to terminate her sentence of probation (see CPL 410.90) and, following a hearing, County Court denied
defendant's motion. Defendant now appeals.[FN1]
Defendant's sole argument on appeal is that County Court abused its discretion in denying her motion to terminate her probation (see CPL 410.90 [3]). Defendant concedes, however, that her term of probation expired in March 2016; accordingly, her appeal has been [*2]rendered moot (see People v Cancer, 132 AD3d 1021, 1022 [2015]; People v Rodwell, 122 AD3d 1065, 1068 [2014], lv denied 25 NY3d 1170 [2015]). Moreover, we find unavailing defendant's contention that this case falls within the exception to the mootness doctrine (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
McCarthy, J.P., Rose, Devine and Clark, JJ., concur.
ORDERED that the appeal is dismissed, as moot.
Footnotes

Footnote 1: Although defendant's notice of appeal contains a typographical error setting forth the incorrect date of the order appealed from, we overlook this inaccuracy and treat the notice of appeal as valid (see CPL 460.10 [b]; People v Van Hoesen, 145 AD3d 1183, 1184 n [2016]).